SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1eptember 30, 2011 Commission file number0-7818 INDEPENDENT BANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2032782 (State or jurisdiction ofIncorporation or Organization) (I.R.S. Employer Identification Number) 230 West Main Street, P.O. Box 491, Ionia, Michigan48846 (Address of principal executive offices) (616) 527-5820 (Registrant's telephone number, including area code) NONE Former name, address and fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all documents and reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NOo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or smaller reporting company. Large accelerated filer o Accelerated fileroNon-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock, no par value Class Outstanding at November 9, 2011 INDEPENDENT BANK CORPORATION AND SUBSIDIARIES INDEX Number(s) PART I - Financial Information Item 1. Condensed Consolidated Statements of Financial Condition September 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations Three- and Nine-month periods ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows Nine-month periods ended September 30, 2011 and 2010 5 Condensed Consolidated Statements of Shareholders' EquityNine-month periods ended September 30, 2011 and 2010 6 Notes to Interim Condensed Consolidated Financial Statements 7-59 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 60-94 Item 3. Quantitative and Qualitative Disclosures about Market Risk 95 Item 4. Controls and Procedures 95 PART II - Other Information Item 1A Risk Factors 96 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 96 Item 3b. Defaults Upon Senior Securities 96 Item 6. Exhibits 96-97 Discussions and statements in this report that are not statements of historical fact, including, without limitation, statements that include terms such as “will,” “may,” “should,” “believe,” “expect,” “forecast,” “anticipate,” “estimate,” “project,” “intend,” “likely,” “optimistic” and “plan,” and statements about future or projected financial and operating results, plans, projections, objectives, expectations, and intentions and other statements that are not historical facts, are forward-looking statements. Forward-looking statements include, but are not limited to, descriptions of plans and objectives for future operations, products or services; projections of our future revenue, earnings or other measures of economic performance; forecasts of credit losses and other asset quality trends; predictions as to our Bank’s ability to maintain certain regulatory capital standards; our expectation that we will have sufficient cash on hand to meet expected obligations during 2011; and descriptions of steps we may take to improve our capital position. These forward-looking statements express our current expectations, forecasts of future events, or long-term goals and, by their nature, are subject to assumptions, risks, and uncertainties.Although we believe that the expectations, forecasts, and goals reflected in these forward-looking statements are reasonable, actual results could differ materially for a variety of reasons, including, among others: · our ability to successfully raise new equity capital, effect a conversion of our outstanding preferred stock held by the U.S. Treasury into our common stock, and otherwise implement our capital restoration plan; · the failure of assumptions underlying the establishment of and provisions made to our allowance for loan losses; · the timing and pace of an economic recovery in Michigan and the United States in general, including regional and local real estate markets; · the ability of our Bank to remain well-capitalized; · the failure of assumptions underlying our estimate of probable incurred losses from vehicle service contract payment plan counterparty contingencies, including our assumptions regarding future cancellations of vehicle service contracts, the value to us of collateral that may be available to recover funds due from our counterparties, and our ability to enforce the contractual obligations of our counterparties to pay amounts owing to us; 1 Index · further adverse developments in the vehicle service contract industry, whose recent turmoil has increased the credit risk and reputation risk for our subsidiary, Mepco Finance Corporation; · potential limitations on our ability to access and rely on wholesale funding sources; · the risk that sales of our common stock could trigger a reduction in the amount of net operating loss carryforwards that we may be able to utilize for income tax purposes; · the continued services of our management team, particularly as we work through our asset quality issues and the implementation of our capital restoration plan; · implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act or other new legislation, which may have significant effects on us and the financial services industry, the exact nature and extent of which cannot be determined at this time; and · the risk that our common stock may be delisted from the Nasdaq Global Select Market. This list provides examples of factors that could affect the results described by forward-looking statements contained in this report, but the list is not intended to be all inclusive.The risk factors disclosed in Part I – Item A of our Annual Report on Form 10-K for the year ended December 31, 2010, as updated by any new or modified risk factors disclosed in Part II – Item 1A of any subsequently filed Quarterly Report on Form 10-Q, include all known risks our management believes could materially affect the results described by forward-looking statements in this report.However, those risks may not be the only risks we face.Our results of operations, cash flows, financial position, and prospects could also be materially and adversely affected by additional factors that are not presently known to us, that we currently consider to be immaterial, or that develop after the date of this report.We cannot assure you that our future results will meet expectations. While we believe the forward-looking statements in this report are reasonable, you should not place undue reliance on any forward-looking statement. In addition, these statements speak only as of the date made. We do not undertake, and expressly disclaim, any obligation to update or alter any statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. 2 Index Part I - Item 1.INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition September30, December31, (unaudited) Assets (In thousands, except share amounts) Cash and due from banks $ $ Interest bearing deposits Cash and Cash Equivalents Trading securities 99 32 Securities available for sale Federal Home Loan Bank and Federal Reserve Bank stock, at cost Loans held for sale, carried at fair value Loans Commercial Mortgage Installment Payment plan receivables Total Loans Allowance for loan losses ) ) Net Loans Other real estate and repossessed assets Property and equipment, net Bank-owned life insurance Other intangibles Capitalized mortgage loan servicing rights Prepaid FDIC deposit insurance assessment Vehicle service contract counterparty receivables, net Accrued income and other assets Total Assets $ $ Liabilities and Shareholders' Equity Deposits Non-interest bearing $ $ Savings and NOW Retail time Brokered time Total Deposits Other borrowings Subordinated debentures Vehicle service contract counterparty payables Accrued expenses and other liabilities Total Liabilities Shareholders' Equity Preferred stock, no par value, 200,000 shares authorized; 74,426 shares issued and outstanding at September 30, 2011 and December 31, 2010; per share liquidation preference: $1,075 at September 30, 2011 and $1,036 at December 31, 2010 Common stock, no par value, 500,000,000 shares authorized; issued and outstanding:8,413,333 shares at September 30, 2011and 7,860,483 shares at December 31, 2010 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See notes to interim condensed consolidated financial statements (unaudited) 3 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations Three Months Ended Nine Months Ended September 30, September 30, (unaudited) (In thousands, except per share amounts) Interest Income Interest and fees on loans $ Interest on securities Taxable Tax-exempt Other investments Total Interest Income Interest Expense Deposits Other borrowings Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-interest Income Service charges on deposit accounts Interchange income Net gains (losses) on assets Mortgage loans Securities ) (3 ) Other than temporary loss on securities available for sale Total impairment loss (4 ) Loss recognized in other comprehensive income - Net impairment loss recognized in earnings (4 ) Mortgage loan servicing ) Title insurance fees Decrease in fair value of U.S. Treasury warrant 29 - - Gain (loss) on extinguishment of debt - ) - Other Total Non-interest Income Non-interest Expense Compensation and employee benefits Loan and collection Occupancy, net Data processing Vehicle service contract counterparty contingencies Furniture, fixtures and equipment Net losses on other real estate and repossessed assets Credit card and bank service fees FDIC deposit insurance Communications Legal and professional Advertising Costs (recoveries) related to unfunded lending commitments ) ) 12 ) Other Total Non-interest Expense Loss Before Income Tax ) Income tax benefit ) Net Loss $ ) $ ) $ ) $ ) Preferred stock dividends and discount accretion Net Loss Applicable to Common Stock $ ) $ ) $ ) $ ) Net Loss Per Common Share Basic $ ) $ ) $ ) $ ) Diluted ) Dividends Per Common Share Declared $ Paid See notes to interim condensed consolidated financial statements (unaudited) 4 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows Nine months ended September 30, (unaudited - In thousands) Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash from (used in) Operating Activities Proceeds from sales of loans held for sale Disbursements for loans held for sale ) ) Provision for loan losses Depreciation, amortization of intangible assets and premiums and accretion of discounts on securities and loans ) ) Net gains on sales of mortgage loans ) ) Net gains on securities ) ) Securities impairment recognized in earnings Net losses on other real estate and repossessed assets Vehicle service contract counterparty contingencies Gain on extinguishment of debt - ) Deferred loan fees ) Share based compensation Decrease in accrued income and other assets Increase in accrued expenses and other liabilities ) Net Cash from (used in) Operating Activities ) Cash Flow from Investing Activities Proceeds from the sale of securities available for sale Proceeds from the maturity of securities available for sale Principal payments received on securities available for sale Purchases of securities available for sale ) ) Redemption of Federal Home Loan Bank stock - Redemption of Federal Reserve Bank stock Net decrease in portfolio loans (loans originated, net of principal payments) Proceeds from the collection of vehicle service contract counterparty receivables Proceeds from the sale of other real estate and repossessed assets Capital expenditures ) ) Net Cash from Investing Activities Cash Flow used in Financing Activities Net decrease in total deposits ) ) Net decrease in other borrowings (3 ) ) Proceeds from Federal Home Loan Bank advances Payments of Federal Home Loan Bank advances ) ) Net decrease in vehicle service contract counterparty payables ) ) Extinguishment of debt, net - ) Proceeds from issuance of common stock - Net Cash used in Financing Activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Cash paid during the period for Interest $ $ Income taxes 26 Transfer of loans to other real estate and repossessed assets Transfer of payment plan receivables to vehicle service contract counterparty receivables Issuance of common stock in exchange for subordinated debentures - Subordinated debentures exchanged for common stock - Retirement of Series A Preferred Stock - Retirement of common stock warrants - Issuance of Series B Preferred Stock - Issuance of common stock warrants - See notes to interim condensed consolidated financial statements (unaudited) 5 Index INDEPENDENT BANK CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Shareholders' Equity Nine months ended September 30, (unaudited) (In thousands) Balance at beginning of period $ $ Net loss ) ) Preferred dividends - ) Issuance of common stock Share based compensation Issuance of Series B preferred stock - Retirement of Series A preferred stock - ) Issuance of common stock warrants - Retirement of common stock warrants - ) Net change in accumulated other comprehensive loss, net of related tax effect Balance at end of period $ $ See notes to interim condensed consolidated financial statements (unaudited) 6 Index NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Preparation of Financial Statements The interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although we believe that the disclosures made are adequate to make the information not misleading.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2010 included in our annual report on Form 10-K. In our opinion, the accompanying unaudited condensed consolidated financial statements contain all the adjustments necessary to present fairly our consolidated financial condition as of September 30, 2011 and December 31, 2010, and the results of operations for the three and nine-month periods ended September 30, 2011 and 2010.The results of operations for the three and nine-month periods ended September 30, 2011, are not necessarily indicative of the results to be expected for the full year.Certain reclassifications have been made in the prior period financial statements to conform to the current period presentation.Our critical accounting policies include the assessment for other than temporary impairment (“OTTI”) on investment securities,the determination of the allowance for loan losses, the determination of vehicle service contract counterparty contingencies, the valuation of originated mortgage loan servicing rights and the valuation of deferred tax assets.Refer to our 2010 Annual Report on Form 10-K for a disclosure of our accounting policies. 2. New Accounting Standards In April 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-02, “A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring”, an amendment to FASB ASC Topic 310 “Receivables”.This ASU gives new guidance to improve financial reporting by creating greater consistency in the way GAAP is applied for various types of debt restructurings.This guidance clarifies which loan modifications constitute a troubled debt restructuring (“TDR”).It is intended to assist creditors in determining whether a modification of the terms of a receivable meets the criteria to be considered a TDR, both for purposes of recording an impairment loss and for disclosure of TDRs.Although this new guidance does not amend the accounting for TDRs, it is expected that application of the clarifications contained in this guidance will result in more modifications being considered TDRs.In evaluating whether a restructuring constitutes a TDR, a creditor must separately conclude that both of the following exist: (a) the restructuring constitutes a concession; and (b) the debtor is experiencing financial difficulties.The provisions of this ASU clarify the guidance on a creditor’s evaluation of whether it has granted a concession and whether a debtor is experiencing financial difficulties.With regard to determining whether a concession has been granted, this new guidance clarifies that creditors are precluded from using the effective interest method to determine whether a concession has been granted.In the absence of using the effective interest method, a creditor must now focus on other considerations such as the value of the underlying collateral, evaluation of other collateral or guarantees, the debtor’s ability to access other funds at market rates, interest rate increases and whether the restructuring results in a delay in payment that is insignificant.In addition, the new guidance provides “a not all inclusive” list of six indicators for creditors to consider when determining if a debtor is experiencing financial difficulties which can be found in FASB ASC 310-40-15-20.This new guidance became effective for the quarter ended September 30, 2011, and applies retrospectively to restructurings occurring since January 1, 2011.See note #4 for TDR disclosures in accordance with this ASU. 7 Index NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (continued) (unaudited) In September, 2011 the FASB issued ASU 2011-08, “Intangibles – Goodwill and Other (Topic 350), Testing Goodwill for Impairment”.This ASU provides an entity that has positive equity the option to first evaluate qualitative factors in determining whether it is more likely than not (greater than 50%) that the fair value of a reporting unit exceeds its carrying amount as a basis for determining if the two-step goodwill impairment test is necessary.This ASU is effective for annual and interim goodwill impairment testing performed for fiscal years beginning after December 15, 2011.The adoption of this standard is not expected to have a material effect on our consolidated financial statements. 3. Securities Securities available for sale consist of the following: Unrealized Amortized Cost Gains Losses Fair Value (In thousands) September 30, 2011 U.S. agency residential mortgage-backed $ Private label residential mortgage-backed - Obligations of states and political subdivisions 93 Trust preferred - Total $ December 31, 2010 U.S. agency residential mortgage-backed $ $ $
